

Exhibit 10.51


AGREEMENT
THIS AGREEMENT (this “Agreement”) is entered into this 19th day of May, 2017, by
and among IPT BTC II GP LLC, a Delaware limited liability company (the “General
Partner”) and Industrial Property Advisors Sub III LLC, a Delaware limited
liability company (the “Advisor Sub”). The General Partner is an indirect
subsidiary of Industrial Property Trust Inc., a Maryland corporation (“IPT”).
RECITALS:
A.    The General Partner is the general partner of Build-to-Core Industrial
Partnership II LP, a Delaware limited partnership (the “Partnership”), and has
entered into that certain Agreement of Limited Partnership of the Partnership,
dated as of the date hereof (the “Partnership Agreement”), by and among the
General Partner, IPT BTC II LP LLC, a Delaware limited liability company, which
is a subsidiary of IPT (the “IPT Limited Partner” and, together with the General
Partner, collectively, the “IPT Partners”), Industrial Property Advisors Sub IV
LLC, a Delaware limited liability company (the “Advisor Sub IV”), BCG BTC II
Investors LLC, a Delaware limited liability company (the “BCG Investors”) and
the QuadReal Limited Partner (as defined therein) (each a “Limited Partner” and,
together with the IPT Partners, the Advisor Sub IV and the BCG Investors,
collectively, the “Partners”).
B.    The Partnership Agreement sets forth the terms pursuant to which the
Partners intend to jointly invest in a portfolio of industrial properties
located in major United States distribution markets. Any term with its initial
letter capitalized and not otherwise defined herein shall have the meaning set
forth in the Partnership Agreement.
C.    Pursuant to Article 6 of the Partnership Agreement, the General Partner,
in its capacity as General Partner, is obligated to provide or appoint others,
including its affiliates, to provide the Partnership with day-to-day management
services, including but not limited to acquisition and asset management services
and, to the extent applicable with respect to certain Partnership investments,
development and construction management, property management, leasing and
disposition services. The Partnership has agreed to pay certain fees (the
“Fees”) as compensation for providing the services to the Partnership (the
“Services”) that are specifically enumerated in Section 6.3(a) of the
Partnership Agreement, other than any investment advisory services with respect
to securities (“Investment Advisory Services”), including, where applicable,
providing such services to the subsidiaries of the Partnership. The Fees are set
forth in Exhibit D to the Partnership Agreement.
D.    Pursuant to the Fourth Amended and Restated Advisory Agreement, dated as
of August 12, 2016 (the “Advisory Agreement”), by and among IPT, Industrial
Property Operating Partnership LP, a Delaware limited partnership (the
“Operating Partnership”) and Industrial Property Advisors LLC, a Delaware
limited liability company (the “Advisor”), the Advisor provides acquisition and
asset management services and, to the extent applicable with respect to certain
of IPT’s investments, development and construction management, property
management, leasing and disposition services to IPT and IPT’s subsidiaries. The
General Partner does not and will not have any employees. Accordingly, the
General Partner desires to appoint the Advisor Sub, a subsidiary of the Advisor
as the provider of the Services and to assign to the Advisor Sub all the Fees
associated therewith, except for the Guaranty Fee (such assigned Fees which
exclude the Guaranty Fee referred to herein as the “Assigned Fees”), and the
Advisor Sub desires to accept such appointment and such assignment.
E.    The General Partner acknowledges and agrees that one hundred percent
(100%) of the Assigned Fees should be paid directly by the Partnership to the
Advisor Sub, as the entity that shall provide the Services to the Partnership
and its subsidiaries.
NOW THEREFORE, the General Partner and the Advisor Sub hereby agree as follows:
1.Appointment. The General Partner hereby appoints the Advisor Sub as the
provider of the Services and assigns to the Advisor Sub the obligation to
provide and perform all of the Services. The Advisor Sub hereby accepts such
appointment and such assignment, and agrees to provide and perform the Services.
The General Partner and the Advisor Sub expressly acknowledge and agree that (a)
none of the General Partner, IPT or any of their affiliates (other than the
Advisor Sub) shall, either directly or indirectly, provide or perform any of the
Services and (b) the General Partner and the Partnership may appoint any person
or entity other than the Advisor Sub, including, without limitation, any of
their respective affiliates, to provide Investment Advisory Services to the
Partnership. The Advisor Sub shall not provide Investment Advisory Services to
the Partnership and shall not receive any fees or other compensation for the
provision of Investment Advisory Services to the Partnership.
2.    Assigned Fees. As consideration for the Advisor Sub’s appointment to
provide and perform the Services, the General Partner hereby assigns and
transfers to the Advisor Sub all of its right, title and interest in and to the
Assigned Fees and each installment thereof. The General Partner shall direct the
Partnership to pay the Assigned Fees directly to Advisor Sub. As a result of the
payment of the Assigned Fees pursuant to this Section 2, the fees payable to the
Advisor under the Advisory Agreement will be reduced by the product of (a) the
Assigned Fees paid to the Advisor Sub, and (b) the percentage interest of the
Partnership owned by IPT or any entity


1

--------------------------------------------------------------------------------




in which IPT directly or indirectly owns an interest.
3.    Notices. All notices, demands, consents, approvals, requests or other
communications which any of the parties to this Agreement may desire or be
required to give hereunder shall be in writing and shall be sent by registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party for whom it is intended at its address as follows:
If to the General Partner:
518 Seventeenth Street, 17th Floor
 
Denver, Colorado 80202
 
Attention: Thomas G. McGonagle
 
 
with a courtesy copy to:
Greenberg Traurig, LLP
 
MetLife Building
 
200 Park Avenue
 
New York, New York 10166
 
Attention: Judith D. Fryer
 
 
If to the Advisor Sub:
518 Seventeenth Street, 17th Floor
 
Denver, Colorado 80202
 
Attention: Evan H. Zucker
 
 
with a courtesy copy to:
518 Seventeenth Street, 17th Floor
 
Denver, Colorado 80202
 
Attention: Gary M. Reiff, Esq.
 
 



4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado applicable to agreements made
and to be performed wholly within that State.
5.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original but all of which together shall constitute
but one and the same agreement.
6.    Further Assurances. Each party shall execute and deliver to the other all
such further instruments as may be reasonably requested to make effective any
provision of this Agreement.
7.    Attorney Fees. If any of the parties obtains a judgment or arbitration
award against any other party by reason of the breach of this Agreement or the
failure to comply with the terms hereof, reasonable attorneys’ fees and costs as
fixed by the court or arbitrator shall be included in such judgment.
8.    Captions/Pronouns. All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision in this Agreement. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, and neuter, singular and plural, as
the identity of the party or parties may require.
9.    Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective executors, administrators, legal representatives,
heirs, successors and assigns, and shall inure to the benefit of the parties
hereto and, except as otherwise provided herein, their respective executors,
administrators, legal representatives, heirs, successors and assigns. Without
limiting the generality of the foregoing, to the extent that the General Partner
assigns its rights as general partner under the Partnership Agreement, it
covenants that it will require any successor to expressly assume the General
Partner’s obligations hereunder.
10.    Extension Not a Waiver. No delay or omission in the exercise of any
power, remedy or right herein provided or otherwise available to each of the
parties to this Agreement shall impair or affect the right of any such party
thereafter to exercise the same. Any extension of time or other indulgence
granted to a party hereunder shall not otherwise alter or affect any power,
remedy or right of any other party, or the obligations of the party to whom such
extension or indulgence is granted.


2

--------------------------------------------------------------------------------




11.    Severability. In case any one or more of the provisions contained in this
Agreement or any application thereof shall be invalid, illegal or unenforceable
in any respect, such provision shall be reformed and enforced to the maximum
extent permitted by law. If such provision cannot be reformed, it shall be
stricken and the validity, legality and enforceability of the remaining
provisions contained herein and other application thereof shall not in any way
be affected or impaired thereby.
12.    Amendment. Amendments, variations, modifications or changes herein may be
made effective and binding upon the parties by, and only by, the setting forth
of same in a document duly executed by the General Partner and the Advisor Sub,
and any alleged amendment, variation, modification or change herein which is not
so documented shall not be effective as to any party.
13.    Venue. This Agreement was executed and delivered in, and its validity,
interpretation and construction shall be governed by, the laws of the State of
Colorado; provided, however, that causes of action for violations of federal or
state securities laws shall not be governed by this Section.
14.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS
INFORMED AND VOLUNTARY.
15.    Arbitration. Any dispute, controversy or claim arising between the
parties relating to this Agreement (whether such dispute arises under any
federal, state or local statute or regulation, or at common law), shall be
resolved by final and binding arbitration administered by the Judicial Arbiter
Group (“JAG”) in Denver, Colorado, before a mutually-agreed representative of
JAG, in accordance with its commercial mediation rules then in effect, and the
parties agree to abide by all awards rendered in such proceedings. The parties
shall attempt to designate one arbitrator from JAG, but if they are unable to do
so, then JAG shall designate an arbitrator. Any arbitrator selected by the
parties or JAG shall be a qualified person who has experience with complex
commercial disputes. The arbitration shall be final and binding, and enforceable
in any court of competent jurisdiction. All awards may be filed with the clerk
of one or more courts, state or federal, having jurisdiction over the party
against whom such award is rendered or his or her property, as a basis of
judgment and of the issuance of execution for its collection.
16.    Extension for Non-Business Days. Notwithstanding anything herein to the
contrary, if the date for performance of any obligation under this Agreement
falls on a Saturday, Sunday or federal holiday, performance shall be deemed to
be required only on the first day thereafter which is not a Saturday, Sunday or
federal holiday.
17.    Termination.
(a)    Subject to Sections 17(b), (c) and (d), this Agreement shall terminate
immediately upon the termination of the Advisory Agreement. After the date of
termination of this Agreement (the “Termination Date”), the Advisor Sub shall
not be entitled to compensation for further services hereunder except it shall
be entitled to receive within thirty (30) days after the Termination Date all
earned but unpaid fees payable to the Advisor Sub prior to the Termination Date
and not paid to the Advisor Sub as of the Termination Date. The Advisor Sub
shall cooperate with the General Partner to provide an orderly management
transition. This Section 17(a) shall survive termination.
(b)    If the Advisory Agreement is terminated without “Cause” (as defined in
the Advisory Agreement), the Advisor Sub shall have the option, in the Advisor
Sub’s sole discretion and subject to the requirements of the Partnership
Agreement, to elect to become the “Administrative General Partner” of the
Partnership in accordance with Section 17(c) (the “Option”). If the Advisor Sub
elects to exercise the Option, the General Partner and the Advisor Sub shall
engage in the process set forth in Section 17(c) (the “Option Process”) and this
Agreement shall terminate on the later to occur of (i) the termination of the
Advisory Agreement and (ii) the expiration of the Option Period (as defined in
Section 17(d)). If the Advisor Sub does not elect to exercise the Option, this
Agreement shall terminate in accordance with Section 17(a).
(c)    Option Process.
(i)    If the Advisor Sub elects to exercise the Option, the General Partner and
the Advisor Sub shall jointly notify the QuadReal Limited Partner in writing
that pursuant to Section 6.3(a) of the Partnership Agreement, the General
Partner and the Advisor Sub have agreed to:
(A)    divide the role of General Partner into two roles consisting of the
“Managing General Partner” and the “Administrative General Partner”;
(B)    make the General Partner the “Managing General Partner”;
(C)    make the Advisor Sub the “Administrative General Partner”;


3

--------------------------------------------------------------------------------




(D)    provide that the General Partner, as the “Managing General Partner”,
shall continue to have all of the rights and obligations attributed to the
General Partner in the Partnership Agreement in effect as of the date of this
Agreement, subject to Sections 17(c)(i)(E) and 17(c)(i)(F);
(E)    provide that the General Partner, as the “Managing General Partner” and
the Advisor Sub, as the “Administrative General Partner” shall jointly, and not
individually, propose any Major Decisions set forth in Section 6.2 of the
Partnership Agreement to the Executive Committee; and
(F)    provide that (1) the “Administrative General Partner” shall be obligated
to provide the Services and shall be paid the Assigned Fees for providing the
Services and (2) except as provided in Section 17(c)(i)(E) and this Section
17(c)(i)(F), the “Administrative General Partner” shall have no rights to manage
or control the Partnership and the “Administrative General Partner” shall not
have any other rights under the Partnership Agreement except as the holder of
any Interest (as defined in the Partnership Agreement), if applicable.
(d)    Option Period. The “Option Period” shall commence upon the General
Partner’s delivery to the Advisor or receipt from the Advisor, as applicable, of
written notice of termination of the Advisory Agreement (the “Notice Date”) and
shall expire sixty (60) days following the Notice Date.
18.    Indemnification by the General Partner and IPT. The General Partner and
IPT shall indemnify and hold harmless the Advisor and the Advisor Sub, including
their respective members, managers, officers, directors, partners and employees,
from all liability, claims, damages or losses arising in the performance of
their duties under the Partnership Agreement or this Agreement and related
expenses, including reasonable attorneys' fees, (all collectively referred to as
“Liabilities”) subject to any limitations imposed by the laws of the State of
Maryland or the Articles of Amendment and Restatement of IPT. Notwithstanding
the foregoing, the General Partner and IPT may not indemnify or hold harmless
the Advisor, its Affiliates (including the Advisor Sub) or any of their
respective members, managers, officers, directors, partners or employees in any
manner that would be inconsistent with the provisions of Section II.G of the
Statement of Policy Regarding Real Estate Investment Trusts adopted by the North
American Securities Administrators Association.
19.    Indemnification by Advisor and the Advisor Sub. The Advisor and Advisor
Sub shall indemnify and hold harmless the General Partner and IPT, including
their respective members, managers, officers, directors, partners and employees
from all Liabilities incurred by reason of the Advisor’s or the Advisor Sub’s
bad faith, fraud, willful misfeasance, gross misconduct, gross negligence or
reckless disregard of its duties, but the Advisor and the Advisor Sub shall not
be held responsible for any action of the General Partner or the board of
directors of IPT in following or declining to follow any advice or
recommendation given by the Advisor Sub.
20.    Contribution. If the General Partner is required to indemnify any of the
Indemnitees (as defined in the Partnership Agreement) for any Losses (as defined
in the Partnership Agreement) arising from actions, inactions or events
occurring during a time that the Advisor Sub is serving as the Administrative
General Partner of the Partnership, then Advisor Sub shall promptly pay to the
General Partner, the Advisor Sub's proportionate share of any amounts required
to be paid by the General Partner with respect to such Liabilities, in
proportion to the relevant fault of Advisor Sub on the one hand, and the General
Partner on the other hand.
21.    Effective Date. The General Partner and the Advisor Sub agree that this
Agreement shall be effective as of the date hereof.
[remainder of page intentionally left blank]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
IPT BTC II GP LLC
By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member
By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member
By: Industrial Property Trust Inc., a Maryland corporation, its general partner
By: /s/ Thomas G. McGonagle
Thomas G. McGonagle
Chief Financial Officer
Industrial Property Advisors Sub III LLC
By: Industrial Property Advisors LLC, a Delaware limited liability company, its
sole member
By: Industrial Property Advisors Group LLC, a Delaware limited liability
company, its sole member
By: /s/ Evan H. Zucker
Evan H. Zucker
Manager
Industrial Property Advisors LLC
By: Industrial Property Advisors Group LLC, a Delaware limited liability
company, its sole member
By: /s/ Evan H. Zucker
Evan H. Zucker
Manager




5